Order entered August 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00773-CV

                    IN THE INTEREST OF R.R. AND J.V., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-11-02361-R

                                           ORDER
       We GRANT court reporter Kendra Thibodeaux’s August 14, 2014 request for extension

of time to file the reporter’s record and ORDER it be filed no later than September 8, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE